Opinion by
Cline, J.
The importer appeared in his own behalf, without •counsel. He testified that he is an expert on antique English furniture and has worked as a cabinet maker all his life; that he attended a school in London which specializes in training students for cabinet making; that he worked in different cabinet-making shops in England, New York, and Texas; and that he purchased all of the articles in London before they were packed for shipment and relied on his own knowledge as to their antiquity. Four exhibits were received in evidence, three being chairs and exhibit 4 a pole screen. These, he testified, were artistic antiques produced prior to the year 1830. An examination of the invoice showed that there were twenty-three different items of chairs, twelve of which were returned free of duty by the collector, and one item of mahogany pole screens which was also returned free. The importer did not identify the items on the invoice which were represented by exhibits 1, 2, and 3. The protest was therefore overruled as to those exhibits. It was held that the evidence introduced with respect to exhibit 4 was sufficient to make out,a prima facie case and indicates that the pole screens covered by item 60 are artistic antiquities produced prior to 1830. The protest was therefore sustained as .to this item only.